O’Brien, J. (concurring).:
The purpose and intent of the Primary Election Law is to give representation to eachassembly district in a general county committee of each political party. Upon the organization of such committee it is competent for its members to determine just how the work of administration of the affairs of the body shall be divided, and' through what committees and in what manner and form the party purposes shall be carried out. 'To that end it is competent for such general committee to make and adopt resolutions and rules, and upon failure to do so, then the Primary Election Law of 1899 (§ 9, snbd. 1, as amd. by Laws of 1901, chap. 167) provides that the rules and regulations of the preceding county committee shall be controlling. There is no law or statute to which our attention has been called which gives to any assembly district, by the mere fact of election of members to the general body, the right to be represented upon any particular committee of that body; but, on the contrary, this subject of representation on particular committees is controlled-and determined by the rules and regulations of the general county committee. These rules and regulations, as stated, may be adopted by the members of the general committee, but, if not so adopted, are superimposed upon them by virtue of the law which, in such a case, makes the rules and regulations of the preceding body controlling. The rights of the relator, -therefore, are to be determined by considering what rules existed and applied to the general committee of which he was an elected member, and what as to him and his associates *182was their legal effect, and in what way under them he and' they have, if at all; been injured, and whether such injury can be redressed by a peremptory writ of mandamus.
It is conceded that- the relator was duly elected a member of the Democratic general committee, and we may assume that, in accordance with the rights conferred upon the members elected. to this general committee from the ninth assembly district (as provided in the rules and regulations that existed and applied to the preceding body), he and his associates from that district were prepared to suggest one (whose-name is not given) as their choice for membership-on the executive committee, which was one- of the committees of-the body. What may have been the scope and duties of such executive committee it is unnecessary for'us to determine, it being sufficient to say that whatever rights the member's of the general com anittee elected from other districts had, the same rights were shared Ibj the members elected from the ninth assembly district with respect to the selection of one of their number for membership upon the executive committee or upon any of the committees which, under the rules and regulations, were to be made up by each district selecting a. member thereof.
We think, too, that the undisputed inference is that a notice of protest was served as against the ninth' assembly district, and while we do. not regard such protest as in any way impairing the rights-of the relator as a'member of the general committee, still the resolution which was adopted in effect amended the rules, and regulations as they existed in 1902. The rules existing, in 1902 provided in article 5 for an “Executive Committee to consist of one. member from each Assembly District; ” and the resolution passed by the new body provided “ that the districts be called in their order, and that one person from each v/dcontestecl district' * * * (be) named to constitute the Executive Committee for the year 1903.”
An explanation of this change or amendment is given in the affidavit' of Mr. Grady, wherein it is stated that upon meeting for organization on the 30th day of December, 1902, it' was found that the members of the general committee were dissatisfied with the old rule, and accordingly the resolution for calling- all districts against which no protest was tiled was moved and unanimously carried as an amendment to the rules.
*183If the general committee had the power by this resolution to amend the rules and regulations, and if the resolution was in effect an amendment and was duly passed, then the relator’s right to be allowed to name a member of the executive committee is not as matter of law free from doubt. If at that first meeting held on the 30th day of December, 1902, the general committee had failed to make and adopt rules and regulations, then, under section 9, subdivision 1, of the Primary Election Law (Laws of 1899, chap; 473, as amd. by Laws of 1901, chap. 167), “ the rules or regulations adopted by the last preceding county * * * committee of said party in said county * * * shall remain in full-force and effect until repealed or amended in accordance with the provisions of this act.” Whether, therefore, the old rules were expressly adopted or went into force by virtue of the section of the Primary Election Law referred to, it would follow that thereafter no repeal or amendment of any of the rules could be effected except' upon giving " reasonable notice,” as required by the Primary Election Law (§ 9, subd. 2). This would undoubtedly prevent, at any subsequent meeting, after the rules had once gone into effect, an amendment being passed without such previous notice as would be equivalent to “ reasonable ” notice. What is reasonable notice is to be determined by the existing circumstances, conditions or facts. Thus, as already pointed out, where during the year and after rules have' once been adopted, it is deemed advisable to change or alter them, then, a notice, to be reasonable, should be given some time prior to the meeting at which the amendment is offered, and particularly to those whose interests may be affected by such alteration or amendment.
We think, however, under the provisions of the Primary Election Law, that upon the first meeting of the general committee for organization it was competent for that body to then adopt a complete code of rules and regulations, and it would follow if that power exists in such committee it was equally competent to adopt, amend or reject the rules which had governed the preceding general committee. We know that with respect to party conventions, although it has been the almost invariable practice among the first steps taken to adopt the rules of the Assembly as the rules for their government, there is nothing to prevent such conventions on organizing from adopting an entirely different set of rules. The adoption of the *184Assembly rules by such conventions is in no sense referred to, however, as constituting a parallel ease, because with respect to the rules and regulations relating to a general county committee we have the provisions of the Primary Election Law already mentioned which require that unless new rules are adopted then the rules and regulations of the prior committee arc binding.
The very provision of the Primary Election Law cited says-, as will be seen on reading it, that on the day fixed, the members of the general county committee.shall meet and organize, and continues : “ They may proceed to make and adopt rules and regulations, but . unless so adopted, the rules or regulations adopted by the last preceding county * * * committee of said party * * * shall remain-in full force and effect until repealed or amended in accordance with the provisions of this act.” *
If the relator is right in his contention that upon that first meeting of the body for organization it was powerless to make and adopt rules and regulations unless some prior notice of the intended amendment should in some way have been given, thisis equivalent to asserting that the body was powerless upon meeting for the first time for organization to adopt any rules and regulations, because up to that time it could give no notice to any one. It did not exist prior to that time as a body or committee, and it would, therefore, necessarily be forced nolens volens to be controlled by the rules and regulations which during the prior year had been adopted by the preceding county committee. We think it would be an unusual and strained construction to place upon this section of the Primary Election Law (§ 9, subd. 1, as amd. by Laws of 1901, chap. 161) to hold that a conimittee when it first meets for organization, though there is . conferred upon it the express power to make and adopt rules and regulations, is prevented, nevertheless, from performing that very . act because of another provision (§ 9, subd. 2) which requires that amendments shall only be made upon reasonable notice, and that “ reasonable notice ” as here used shall be the. equivalent of notice given at some prior meeting.
Assuming that it was the desire of the entire committee to adopt different 'rules and regulations than those which governed the preceding county committee', upon whom and how and by whose direc*185tion could notice prior to the first meeting be given? Until the body or committee was brought together for organization it is difficult to conceive, in the absence of any statute or. law governing the subject (which is not claimed in this case to exist), how or in what manner any one could give notice; and, as we understand it, notice prior to the meeting is what it is contended is “ reasonable notice ” of the intention to present a new set of rules and regulations or an amendment or' repeal of the rules which governed the preceding county committee. In our view, these provisions as to reasonable notice being given, must be held to apply to all attempts made to amend or repeal rules and regulations which have once been adopted, or which continue in force by failure to make new ones at the first meeting, and should not be construed to take away the right conferred by law upon the committee," upon organizing, to adopt new, or old rules and regulations with such amendments, as may then seem advisable to all the members of the general committee present.
As, under the principle applying to peremptory writs of man-damns, we must take as true the allegations of the respondents, (appellants here) we are obliged to conclude as matter of fact that the resolution in question, which was in effect an amendment of article 5 of the old rules, which, upon the subject of selecting members of the executive committee, had' governed the preceding general committee, was unanimously adopted at the first meeting called for the purpose of organization. Though it does not appear that there was any formal resolution adopting the rules and regulations which prevailed during the year 1902, it would follow by force of subdivision 1 of section 9 of the Primary Election Law (as amd. by Laws of 1901, chap. 16Y) which we have already quoted, that such rules and regulations, except so far as modified or amended at that first meeting, became the controlling rules and regulations of the general committee during the year 1903. The resolution which amended the rules in the respect mentioned with reference to the composition of the executive committee, having been within the right of the body to pass, as it here appears it was passed by unanimous consent, and by a committee or body of which the relator was a member, we fail to see why it was not binding and controlling upon him.
It is insisted that the resolution did not become effective because a certified transcript thereof was not, as directed by subdivision 2 *186of section 9 of the Primary Election Law, filed by the committee “ within three days, after its organization * ■ * * with the proper custodian of primary records.” It is unnecessary for us to determine, however, what may have been the effect of a failure to file such cértified transcript after the resolution was unanimously passed and, according to the relator’s version of what occurred, acted upon, because, even though it may be held that the failure to file the certified transcript within three days after the organization of the committee thereafter rendered the resolution nugatory, still, if if- we are right in our view that the committee at that first meeting had the power to pass upon the resolution of amendment, and' at that meeting acted upon.it, then clearly what was then done was valid and effective, no matter how much the force and validity of the resolution might subsequently be destroyed by a failure to file the certified transcript.'
I concur, therefore, with Mr. Justice Ingraham for reversal. '
Ingraham, McLaughlin and Laughlin, JJ., concurred.

 Laws of 1899, chap. 473, § 9, subd. 1, as amd. by Laws of 1901, chap. 167.— [Rep.